DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SHERI L. BATES,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2064

                          [September 28, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case Nos. 312005CF001109 and 312005CF000433.

  Sheri L. Bates, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.